Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach first displacement data which register the rotor's position at a Q-axis after the rotor spins from an initial position to the Q-axis; 
second displacement data which register the rotor's position at a D-axis after the rotor spins from the Q-axis to the D-axis;
 third displacement data which register the rotor's position at a negative Q-axis after the rotor spins from the D-axis to the negative Q-axis; and 
fourth displacement data which register the rotor's position at the D-axis after the rotor spins from the negative Q-axis to the D-axis; 
obtaining the initial phase of the motor based on the second displacement data, the fourth displacement data and the encoder's CPR (counts per revolution); and 
determining phase sequence of the motor based on the first displacement data, the second displacement data and the encoder's CPR.
With respect to claim 10, the Prior Art does not teach the control unit is electrically connected to a rotor of the motor and to the encoder; the rotor is coaxially connected to the encoder; the control unit, through the encoder, sequentially acquires: 
first displacement data which register the rotor's position at a Q-axis after the rotor spins from an initial position to the Q-axis; 
second displacement data which register the rotor's position at a D-axis after the rotor spins from the Q-axis to the D-axis; 
third displacement data which register the rotor's position at a negative Q-axis after the rotor spins from the D-axis to the negative Q-axis; and 
fourth displacement data which register the rotor's position at the D-axis after the rotor spins from the negative Q-axis to the D-axis; 
the control unit obtains an initial phase of the motor based on the second displacement data, the fourth displacement data and the encoder's CPR; and 
the control unit determines a phase sequence of the motor based on the first displacement data, the second displacement data and the encoder's CPR.
Claims 1-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846